Citation Nr: 1717000	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-35 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for psoriasis, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to April 1991, to include service in Vietnam.  He also had service in the U.S. Naval Reserve.  His decorations include the Combat Action Ribbon, the Bronze Star Medal with Combat "V," and the Vietnam Service Medal with four stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO granted service connection and a zero percent (noncompensable) rating for bilateral hearing loss and denied service connection for lumbar strain, disability of the legs, and psoriasis.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Atlanta, Georgia.

In December 2014, the Veteran raised the issue of his entitlement to service connection for psoriasis as secondary to PTSD.  As such, and for purposes of clarity, that issue has been recharacterized as set forth above, on the title page.

In November 2015, while the Veteran's appeal was pending, the RO in Atlanta granted service connection for "dermatitis (claimed as psoriasis)."  Thereafter, however, the Veteran, through his attorney, continued to pursue service connection for psoriasis per se.  See VA Form 21-0958 (Notice of Disagreement) (NOD) received in February 2016.  A Statement of the Case (SOC) addressing service connection for psoriasis was issued in July 2016, and a timely VA Form 9 (Appeal to Board of Veterans' Appeals) was filed later that month.  As such, the issue is properly before the Board.  See 38 U.S.C.A. § 7105.

In December 2015 and February 2016, the Veteran and his attorney filed NODs with respect to January 2015 and November 2015 rating decisions that, in pertinent part, granted service connection and a 30 percent rating for PTSD, effective October 3, 2014; granted service connection and a 30 percent rating for dermatitis, effective July 14, 2015; granted service connection and a 10 percent rating for tinnitus, effective May 6, 2015; and denied service connection for sleep apnea, acid reflux (to include a gastrointestinal condition), and constipation.  Thus far, the Veteran has not been furnished any SOC(s) addressing those matters.  See, e.g., 38 C.F.R. § 19.29.  However, it appears clear that the agency of original jurisdiction (AOJ) is aware of the NODs and is continuing to work on the appeals.  Therefore, the Board will not remand them at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2016, the Veteran's attorney submitted additional evidence in support of the Veteran's appeal without a waiver of initial consideration by the AOJ.  In this regard, the Board observes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, P.L. 112-154, which amends 38 U.S.C. § 7105(e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, the evidence is subject to initial review by the Board unless the Veteran or his or her representative requests in writing, at the time of submission, that the AOJ initially review such evidence.  Here, the Veteran's substantive appeal was received in July 2016, and he and his attorney have not explicitly requested initial AOJ consideration of the additional evidence submitted.  As such, the Board may properly consider such evidence without a waiver.

In October 2012, the Veteran filed a claim for service connection for psoriatic arthritis.  Thus far, that claim has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)
The Board's present decision is limited to an adjudication of the Veteran's claims for a compensable rating for bilateral hearing loss and for service connection for a low back disability and bilateral leg disability.  For the reasons set forth below, his claim for service connection for psoriasis is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's auditory acuity is no worse than level II, bilaterally.

2.  The Veteran has degenerative disc disease of the lumbar spine with associated radicular symptoms in his bilateral lower extremities.

3.  The evidence is at least in relative equipoise as to whether the Veteran's degenerative disc disease can be attributed to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine, with associated radicular symptoms in the bilateral lower extremities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

I.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

In the present case, the record on appeal contains the results of three VA and private audiometric examinations, dated in September 2011 (VA), September 2012 (private), and August 2015 (VA).  Of these, only the VA examination reports contain the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability.  The results of private testing in September 2012 are inadequate for rating purposes inasmuch no speech discrimination testing was performed.

On the earliest VA examination, in September 2011, testing revealed the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
35
40
55
65
88
LEFT
35
45
60
55
88

The average of these thresholds is 48.75 decibels for both ears.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

On the second VA examination, in August 2015, testing revealed the following:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
40
55
65
70
96
LEFT
45
55
55
60
96

The average of these thresholds is 57.5 decibels for the right ear and 53.75 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity for the right ear and level I acuity for the left ear; which, in turn, likewise warrants a zero (0) percent rating under Table VII.
Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  As set forth above, the September 2011 and August 2015 VA examination reports clearly demonstrate entitlement to nothing more than a zero (0) percent rating.

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever been more than zero (0) percent disabling since the time that he filed the underlying claim for service connection in May 2011.  None of the test results supports the assignment of a rating in excess of the currently assigned evaluation.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86.  The preponderance of the evidence is against the assignment of a compensable rating under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity and decreased speech discrimination, are fully contemplated by the schedular rating criteria, which provide higher evaluations for greater levels of impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).    

In this case, the Veteran has not alleged, and none of the evidence suggests, that he is unable to secure or follow a substantially gainful occupation as a result of bilateral hearing loss alone.  As such, there is no basis for further consideration of a higher rating under Rice and Bradley.

II.  Low Back and Legs

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, there is no dispute that the Veteran has disabilities of his low back and legs.  The medical evidence clearly reflects that he has degenerative disc disease of the lumbar spine with associated radicular symptoms in his bilateral lower extremities.

Nor is there any dispute that the Veteran had problems with his back in service.  His service records clearly reflect that he was treated for low back strain in February 1984 and October 1989.  The Veteran has also credibly described an injury he sustained to his low back during service around 1972 or 1974, when he was pulling heavy chains.

As to the nexus, or link, between the Veteran's currently shown disabilities and service, the record contains a September 2016 medical opinion from the Veteran's private treating physician, Dr. R.  After considering what the physician described as the four major factors involved in causing a spinal condition such as the Veteran's (identified as genetics, smoking, injury, and work type), and finding that two of those factors (genetics and smoking) did not apply to the Veteran, the physician concluded that the heavy work required of the Veteran during his time in the military, combined with evidence of in-service injury, led to his present disability.

The September 2016 opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  As such, it has significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the record contains other, unfavorable medical opinions, including from two VA examiners (the reports of which are dated in September 2011 and April 2016), neither of those opinions is any more probative than that obtained from the private physician in September 2016.
It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disability (degenerative disc disease) and disability of the legs (associated radicular symptoms) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for a disability manifested by radicular symptoms in the bilateral lower extremities, is granted.


REMAND

One of the questions presented with respect to the Veteran's claim for service connection for psoriasis is whether he has had the condition at any time pertinent to the present appeal.  Although it appears that he may not have the condition presently, a private dermatologist, Dr. S., concluded in August 2011-following a biopsy in July 2011-that the Veteran's diagnosis at that time was psoriasis.  Another dermatologist (Dr. K.), from whom the Veteran sought a second opinion in April 2015, has made observations to the effect that although not currently diagnosed, he cannot rule out that psoriasis was present in 2011.  Under the circumstances, the Board is satisfied that the requirement of a current disability has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication).

As noted previously, the Veteran has raised the issue of his entitlement to service connection for psoriasis as secondary to PTSD.  See Introduction, supra.  He has submitted articles to support his claim.  However, no medical opinion has been obtained on the matter.  This needs to be accomplished.  In light of the long and complex history of the Veteran's condition, the Board finds that the opinion must be obtained from a dermatologist.

For the reasons stated, this case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have a dermatologist review the record for purposes of offering an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that psoriasis had its onset in, or is otherwise attributable to, the Veteran's period of active service.

The physician should accept, for analytical purposes, that the Veteran has had psoriasis for at least a portion of the time that his appeal has been pending, as concluded by his private dermatologist, Dr. S., in August 2011, following a biopsy in July 2011.

In providing an opinion with respect to nexus, the physician should discuss the medical significance, if any, of the many visits the Veteran had during service for treatment of skin-related issues, to include in April 1969 (rash on his ankle); April 1971 (rash on both ankles); November 1974 (rash on penis); November 1974 (rash in groin area); February, March, and April 1984 (erythematous rash of face and neck, then pruritus over the back/scalp); November 1984 (itching of scalp/top of skull with diffuse erythema that included the face, with what was described as a long history of recurrent scalp eruption); September 1987 (erythematous scaly lesions of the neck and forehead, with an assessment of eczema); October 1988 (rash to groin area); and March 1991 (rash on one side of the penis).

If it is the physician's opinion that it is unlikely that psoriasis present during the appeal period had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that psoriasis was caused or aggravated by the Veteran's service-connected PTSD, to include medication therefor.

In so doing, the physician should discuss the medical significance, if any, of the articles the Veteran has submitted pertaining to the relationship between PTSD and psoriasis, to include those he submitted in July 2015.

A complete rationale for all opinions must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his attorney should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


